DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 and 22 in the reply filed on August 18, 2021 is acknowledged.  The traversal is on the ground(s) that search for a bacteria detection kit of Group I as in claims 1 to 9 and 22; would “absolutely encompass a search for a method of detecting Listeria” in a sample of Group II as in claims 10 to 20.  This is not found persuasive because Applicants’ rationale for restriction between a product and its method of use if erroneous.  The rationale governing the restriction between a product and its use is a one-way distinction, that is, so long as there is an additional patentably distinct way of using a claimed product and its claimed usage, there exists a prima facie search burden for searching all of the groups together in a single application. For example, a product need not be searched in its particular method of usage as claimed in Group I, and therefore, a search covering a method would not necessarily reveal all of the potential prior art which may surround the product in a different context of usage/disclosure.  Therefore, there is a certain search burden between a product and its method of use.  However, as Applicants have pointed out, when Applicants’ election involves a product, a search covering that product would necessarily include all aspects of that In re Ochiai.  Note, however that it is Applicants’ responsibility to amend the withdrawn claims to be commensurate in scope of the elected product claims, throughout prosecution so as to retain their right to rejoinder.  Applicants’ are referred to the rejoinder conditions set forth on pages 5 and 6 of the Restriction Requirement mailed on June 23, 2021. 
However, with regard to Group III, this group has been rejoined herein after reconsideration as the process of designing the Listeria specific oligonucleotide is identically recited claim 22 of the elected product of Group I.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 18, 2021.
Information Disclosure Statement
	The IDS received on October 2, 2020 is proper and is being considered by the Examiner.
Drawings
	The drawings received on March 11, 2020 are objected to because they fail to comply with the Sequence Rules as set forth in 37 CFR 1.821-1.825.  In particular, Figure 2A shows a structure with a string of nucleotides which are 10 or more contiguous in length but fails to disclose its proper SEQ ID Number nor does the specification reference this structure by its proper SEQ ID Number.  It would appear that paragraph [0028] does reference the structure depicted in Figure 2A.  Applicants are advised to adopt the SEQ ID Numbers therefrom into the Brief Description of the Drawings for compliance.
	For Applicants’ reply to be deemed fully responsive, Applicants must comply with the above-discussed rules.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Preliminarily, the Federal Circuit reiterated that mere use of the same words in the specification and the claim (an in ipsis verbis test) is not sufficient to establish written description.
	Rather, the written description requirement ensures that, “an applicant invented the subject matter which is claimed.  Further, the written description requirement for a claimed genus may be satisfied through a sufficient description of a representative number of species by 1) reduction to practice; 2) reduction to drawing; or 3) disclosure of relevant identifying characteristics (i.e., structure of other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure) (MPEP 2163 at II(A)(3)(a)(ii)).  
Reduction to Practice
	The specification discloses that Listeria are gram-positive bacteria found in soil and water and are comprised of multiples variant species such as L. innocua, L. welshimeri, L. ivanovvi, L. seeligeri, L. grayi, and L. murrayi:
L. monocytogenes, other Listeria species include Listeria innocua, Listeria welshimeri, Listeria ivanovii, Listeria seeligeri, Listeria grayi, and Listeria murrayi” (section [0003])
	
	For derivation of the oligonucleotides, the specification discloses that techniques readily employed in the art, which are, alignment of multiple sequences of Listeria and non-Listeria bacterial species, identification of the conserved regions on the Listeria which are not found on non-Listeria bacterial species, and designing of oligonucleotides based on routine RT-PCR parameters:
“inventors have collaborated with the agricultural technology sector to develop and validate a flow-through system as an integrated detection platform for the in-process surveillance of foodborne pathogens.  To achieve a high level of sensitivity in environmental samples, the method targeted conserved high copy sequences in the ribosomal RNA of Listeria species” (section [0026])

“To initiate the design of oligonucleotides, hundreds of genomes of Listeria and non-targeted bacterial species were aligned and compared.  Regions with the ribosomal sequences with the most heterogeneity between Listeria sequences and non-targeted sequences were selected … Probes were designed with duplex stabilizing technology (Biosearch Technologies, Petaluma, California, USA) and are based on standard criteria for RT-PCR assays such as the G-C content, annealing temperatures, and self-hybridization” (section [0054])

The specification discloses four species of oligonucleotides which are specific for Listeria, which are forward and reverse primers (SEQ ID NO: 1 and 2, respectively), a detection probe for the amplicon produced (SEQ ID NO: 3); and an aptamer (SEQ ID NO: 6):
“the method for detecting Listeria in a sample, at least one aptamer has the sequence set forth in SEQ ID NO: 6; the spacer sequence for aptamer Listeria in a sample, the sequence of the oligonucleotides used for qRT-PCR amplification are set forth in SEQ ID NO: 1; SEQ ID NO: 2; and SEQ ID NO: 3” (section [0015])

	The specification does not disclose any additional species of such Listeria specific oligonucleotides, let alone, any oligonucleotides which are specific to the genus of “bacteria”.
	Such evidences that Applicants, at the time the application was filed, did not have possession of a representative number of species of oligonucleotides which are any bacteria specific, based on their disclosure of only four species pertaining to only one species of bacteria, namely, Listeria.  In addition, it is determined that Applicants were not in possession of a representative number of species of Listeria-specific oligonucleotides based on their disclosure of only four species of such oligonucleotides.
Reduction to Drawing
	The specification disclose a reference sequence on Listeria, on which the above-discussed primers/probes are found (Figure 2B) and aptamer specific for Listeria (Figure 2A), but no other such oligonucleotides are disclosed.
Disclosure of Relevant Identifying Characteristics
While one could argue that a skilled artisan would be able to identify the “representative number of species” of the bacteria-specific or Listeria-specific oligonucleotides can be discovered, such method would not satisfy the written Listeria-specific oligonucleotides.  Applicants simply have not disclosed enough number of species within the claimed genus so as to justify possession of such a genus.    
As stated in University of California v. Eli Lilly and Co. at page 1404:

An adequate written description of a DNA ... "requires a  precise definition, such as by structure, formula, chemical name, or physical  properties," not a mere wish or plan for obtaining the claimed chemical  invention.   Fiers v. Revel,  984 F.2d 1164, 1171,  25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a  DNA requires more than a mere statement that it is part of the invention and  reference to a potential method for isolating it; what is required is a  description of the DNA itself."   Id.   at 1170,  25 USPQ2d at 1606.  

	Therefore, for the foregoing reasons, the genus embraced by the claims is not sufficiently described by the number of species disclosed in the specification, and therefore, the specification lacks written description of the claims.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a kit which at least comprises the probe of SEQ ID Number 3, does not reasonably provide enablement for a kit comprising the oligonucleotides of SEQ ID Numbers 1, 2, 4, or 5.  The make and use the invention commensurate in scope with these claims.
Claim 9 depends from claim 4 via dependency, which ultimately depends from claim 1.
Claim 1 recites that the kit comprises at least one oligonucleotide that specifically binds to at least to one polynucleotide from the bacteria, and claim 4 (which depends from claim 1) requires that the  bacteria is Listeria, which requires that the at least one oligonucleotide be Listeria specific.
Claim 9 depends from claim 4 and requires that these at least one oligonucleotides is SEQ ID Numbers 1, 2, 3, 4, or 5 (note SEQ ID NO: 3 is excluded in this scope of enablement rejection).
SEQ ID Number 3 appears to be specific to Listeria monocytes, when searched against public databases.
SEQ ID Numbers 1 and 2, however are not specific to Listeria as shown below, showing 100% homology to non-Listeria sequences:
Enterococcus hirae strain 708 chromosome, complete genome
Sequence ID: CP055232.1Length: 2951512Number of Matches: 6
Range 1: 2082583 to 2082607GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
50.1 bits(25)	0.002	25/25(100%)	0/25(0%)	Plus/Minus

SEQ ID NO: 1   1        CCTTACCAGGTCTTGACATTCTTTG  25
                        |||||||||||||||||||||||||


Bacillus cereus strain CUMB SAL-02 16S ribosomal RNA gene, partial sequence
Sequence ID: MZ948955.1Length: 1069Number of Matches: 1
Range 1: 962 to 980GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
38.2 bits(19)	3.4	19/19(100%)	0/19(0%)	Plus/Minus

SEQ ID NO: 2      1    GAGCTGACGACAACCATGC  19
                       |||||||||||||||||||
Sbjct             980  GAGCTGACGACAACCATGC  962

In addition, SEQ ID NO: 4 and 5 are described by Applicants as not being specific for any bacteria, including Listeria, but that they are simply tethering and spacer sequences engineered to complement each other for the sole purpose of solid-phase capture:
“Aptamers were modified with an oligonucleotide serving as spacer sequence for aptamer extension, and were attached to the surface of the capture column [8] by another oligonucleotide serving as tether sequence for aptamer surface attachment.  FIG. 2A shows the aptamer sequence (set forth in SEQ ID NO: 6) modified with the spacer sequence for aptamer extension (set forth in SEQ ID NO: 5), which is annealing to the tether sequence for aptamer surface attachment (set forth in SEQ ID NO: 4), which is then bound to the surface of the capture column” (section [0028])

Therefore, a kit comprising at least one oligonucleotide, wherein said at least one oligonucleotide is SEQ ID Numbers, 1, 2, 4, or 5 simply are not deemed Listeria-specific and one of ordinarily skill in the art would not be able to make and use the claimed kit without undue experimentation.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 depends from claim 1.
Claim 1 is drawn to a kit comprising “at least one oligonucleotide that specifically binds to at least one polynucleotide from the bacteria”.
Claim 2 further defines this “at least one oligonucleotide”, reciting that this oligonucleotide, “is a forward primer, a reverser primer, a probe, an aptamer”.  While this list consistent with the scope of the parent claim 1, the recitation of “a spacer for aptamer extension and a tether for surface attachment” is not consistent.  This is because the neither the spacer sequence nor the tether sequence is specific for any bacteria.  Rather, they are designed to immobilize the aptamer sequence onto a solid surface by arbitrary sequence complementarity (between the tether sequence on the surface and the spacer sequence):
“Aptamers were modified with an oligonucleotide serving as spacer sequence for aptamer extension, and were attached to the surface of the capture column [8] by another oligonucleotide serving as tether sequence for aptamer surface attachment.  FIG. 2A shows the aptamer sequence (set forth in SEQ ID NO: 6) modified with the spacer sequence for aptamer extension (set forth in SEQ ID NO: 5), which is annealing to the tether sequence for aptamer surface attachment (set forth in SEQ ID NO: 4), which is then bound to the surface of the capture column” (section [0028])

Therefore, the spacer and the tether sequence are not bacteria specific and cannot be a member of the bacteria-specific oligonucleotides as claimed in parent claim 1.
Claim 9 is indefinite because it is unclear whether the kit comprises all of the reagents recited therein or is further describing the reagents are recited in claim 2 as being present in the alternative (at least one).  For the purpose of prosecution, the latter interpretation has been adopted.
Claims 3-6, 8, and 9 are indefinite by way of their dependency on claim 2.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of naturally existing nucleic acids without significantly more. The claims recite a sequence which is found in a portion of naturally existing organism in the form of oligonucleotides. This judicial exception is not integrated into a practical application because recitation of the word, “kit” that 
Presently claimed invention has been analyzed with respect to the revised guidance for patent subject matter eligibility (October update to 2019, herein referred to as “PEG”), which added an additional consideration under Step 2A, so as to include 2-prong analysis.
Inquiry - Step 1: Is the claim to a process, machine, manufacture of a composition of matter?
	The presently claimed invention is directed to a kit, or an oligonucleotide, which is a composition of matter.
Inquiry – Step 2A, Prong-1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	The claims, while drawn to a kit, do recite the judicial exception as established in Myriad, wherein the Supreme Court established that a claim drawn to a nucleic acid sequence which is part of a naturally existing sequence is patent ineligible:
“A naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated, but cDNA is patent eligible because it is not naturally occurring” (Pp. 10-18)

oligonucleotide specifically binds to at least one bacteria necessarily embraces those sequences which are part of the sequences that exist in nature, the oligonucleotides are consider naturally occurring nucleic acid segment, a product of nature.
The forward/reverse/probe sequences further depicted by SEQ ID Numbers 1, 2, and 3 are also deemed judicial exceptions as these sequences are wholly part of the sequences which exist in nature as shown below1:
Enterococcus hirae strain 708 chromosome, complete genome
Sequence ID: CP055232.1Length: 2951512Number of Matches: 6
Range 1: 2082583 to 2082607GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
50.1 bits(25)	0.002	25/25(100%)	0/25(0%)	Plus/Minus

SEQ ID NO: 1   1        CCTTACCAGGTCTTGACATTCTTTG  25
                        |||||||||||||||||||||||||
Sbjct          2082607  CCTTACCAGGTCTTGACATTCTTTG  2082583

Bacillus cereus strain CUMB SAL-02 16S ribosomal RNA gene, partial sequence
Sequence ID: MZ948955.1Length: 1069Number of Matches: 1
Range 1: 962 to 980GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
38.2 bits(19)	3.4	19/19(100%)	0/19(0%)	Plus/Minus

SEQ ID NO: 2      1    GAGCTGACGACAACCATGC  19
                       |||||||||||||||||||
Sbjct             980  GAGCTGACGACAACCATGC  962

Listeria monocytogenes strain DZ-NDDL-BR-146-2 16S ribosomal RNA gene, partial sequence
Sequence ID: MZ675515.1Length: 1396Number of Matches: 1
Range 1: 956 to 975GenBankGraphicsNext MatchPrevious Match

Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	0.85	20/20(100%)	0/20(0%)	Plus/Plus

SEQ ID NO: 3     1    CACTCTGGAGACAGAGCTTT  20
                      ||||||||||||||||||||
Sbjct            956  CACTCTGGAGACAGAGCTTT  975

Inquiry – Step 2A, Prong-2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The claims do recite additional elements, in the form of the word, “kit” which connotes a packaging, as well as amplification reagents.  However, their recitation do not integrate the judicial exception into a practical application as the reagents are not specifically tied to the judicial exception as they are applicable to any amplification reaction, nor the implied packaging of the judicial exception as packaging does not specifically apply the judicial exceptions into practical application.
Step 2-B:  Does the claim require additional elements that amount to significantly more than the judicial exceptions?
	The claims do recite additional elements as discussed immediately above, but the recitation of the word, “kit” or that the kit comprises amplification reagents do not add significantly add more to the judicial exceptions themselves as inclusion of reagents in a kit is routinely practiced by practitioners in the diagnostic arts.
Conclusion:
	For the above reasons, the claims recite judicial exceptions which do not integrate them to a practical application, and therefore, are deemed patent ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al. (CN 103667251-A, published March 26, 2014; using English-translated document via Google).
Yin et al. teach an oligonucleotide that shows 100% identity to instant SEQ ID Number 3 (see below):
Query Match             100.0%;  Score 20;  DB 48;  Length 22;
Best Local Similarity   100.0%;  
Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

SEQ ID NO: 1          1 CACTCTGGAGACAGAGCTTT 20
                        ||||||||||||||||||||
Yin et al.            2 CACTCTGGAGACAGAGCTTT 21

	The sequence disclosed by Yin et al. (SEQ ID NO: 13) is disclosed as being Listeria monocytogene specific (“the specificity capture probe of Listeria monocytogenes shown in SEQ ID NO: 13”, page 9 of the translated document).
	Yin et al. explicitly contemplate a kit comprising the disclosed reagents (“test kit of the inventive method”, page 6 of the translated document), wherein the artisans explicitly teach that amplification is performed with reagents (“PCR amplification reagent”, page 9 of the translated printed document).
Listeria species (claim 4), which is specific for Listeria monocytes (claim 6), comprising amplification reagents (claim 7), said probe comprising SEQ ID NO: 3 (claim 9).
	With regard to claim 21, because Yin et al. teach an identical probe as presently claimed, the oligonucleotide disclosed by Yin et al. is structurally identical to the probe claimed by the process of claims 21 and 22.
	With regard to claim 3, the claim does not actively require that the kit comprise a tether sequence but further describes one of the alternative members recited in claim 2.
	With regard to claims 5 and 8, these are intended usages of the reagents of the kit and do not further limit the contents of the kit.
	Therefore, for these reasons, the invention as claimed is deemed anticipated by Yin et al.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        September 8, 2021
/YJK/
	

  			
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The GenBank Accession Numbers are cited, but not provided with the Office Action as the entirety of their information is lengthy and the present Office Action shows the pertinent and relevant section applicable to the present rejection.